Citation Nr: 1419916	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-44 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the service connection claim for peripheral neuropathy of the right upper extremity and, if so, whether service connection is warranted. 
 
2. Whether new and material evidence has been submitted to reopen the service connection claim for peripheral neuropathy of the left upper extremity and, if so, whether service connection is warranted. 

3. Whether new and material evidence has been submitted to reopen the service connection claim for a low back disorder and, if so, whether service connection is warranted.  

4. Entitlement to service connection for degenerative disc disease of the cervical spine. 




REPRESENTATION

Appellant represented by:	AMVET


WITNESSES AT HEARING ON APPEAL

The Veteran and L.H.


ATTORNEY FOR THE BOARD

J.M. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1977, and from October 1978 to November 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran and a friend testified at a hearing before the undersigned in August 2011.  A transcript is of record. 

The service connection claims for a low back disorder and degenerative disc disease of the cervical spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. An October 2004 rating decision denied service connection claims for peripheral neuropathy of the upper extremities and a low back disorder. 

2. The Veteran submitted a timely notice of disagreement (NOD) in response to the October 2004 rating decision, but did not perfect the appeal after a February 2005 statement of the case (SOC) was issued and mailed to her. 

3. Additional evidence received since the October 2004 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the service connection claims for peripheral neuropathy of the upper extremities and a low back disorder. 

4. The Veteran's peripheral neuropathy of the upper extremities was caused by her service-connected diabetes mellitus, type II.  


CONCLUSIONS OF LAW

1. The October 2004 rating decision, which denied service connection for peripheral neuropathy of the upper extremities and a low back disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2. New and material evidence has been submitted to reopen the service connection claims for peripheral neuropathy of the upper extremities and a low back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. Service connection for peripheral neuropathy of the upper extremities is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The Veteran petitions to reopen the previously denied service connection claims for peripheral neuropathy of the upper extremities and a low back disorder.  For the following reasons, the Board finds that reopening is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (holding that regardless of the decision of the RO, the Board must determine independently whether reopening is warranted as a jurisdictional matter).  

Service connection for peripheral neuropathy of the upper extremities and a low back disorder was denied in an October 2004 rating decision.  The Veteran was notified of this decision and her appellate rights in an October 2004 letter.  See 38 C.F.R. § 19.25 (2013).  She submitted a timely notice of disagreement (NOD) in November 2004.  See 38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2013).  The RO again denied the claims in a February 2005 SOC which considered additional evidence submitted by the Veteran.  See 38 C.F.R. § 19.19 (2013).  The SOC also informed the Veteran of the requirements for perfecting the appeal to the Board.  See 38 C.F.R. § 19.30(b) (2013).  Thereafter, the Veteran did not perfect her appeal by filing a substantive appeal (i.e. VA Form 9 or equivalent).  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2013) (setting forth requirements and time limits for perfecting an appeal to the Board).  Moreover, new and material evidence was not received by VA within the remainder of the appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Consequently, the October 2004 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(a); 20.1103.  

Service connection for peripheral neuropathy of the upper extremities was denied in the October 2004 rating decision because the RO found, in pertinent part, that the evidence did not establish that the Veteran's service-connected diabetes mellitus, Type II, caused or aggravated this disorder.  Since the February 2005 SOC was issued, private treatment records dated in April 2008 and August 2008 have been associated with the file that reflect a private treating physician's findings that the Veteran has peripheral neuropathy of the upper extremities consistent with her diabetes.  At the time of the February 2005 SOC, a competent medical opinion supporting a relationship between the Veteran's service-connected diabetes and peripheral neuropathy of the upper extremities was not of record.  Accordingly, the newly associated treatment records supporting such a relationship are new to the file, relate to an unestablished fact necessary to support the claims, and raise a reasonable possibility of establishing service connection.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010) (holding that there is a "low threshold" for reopening); see also 38 C.F.R. § 3.310 (setting forth requirements for establishing service connection on a secondary basis).  Therefore, they constitute new and material evidence, and reopening is warranted.  See id.

With regard to the service connection claim for a low back disorder, the RO denied the claim in the October 2004 rating decision because it found a relationship to service had not been established.  Since the February 2005 SOC was issued, the Veteran provided competent testimony at the October 2010 hearing before the undersigned that she experienced low back problems "throughout [her] military career" following her hospitalization for a low back injury.  She also stated that shortly after service, she saw a chiropractor around 1986 due to difficulty walking associated with her low back disorder.  At the time of the February 2005 SOC, there was no evidence indicating that the Veteran had ongoing back problems after her in-service injury and hospitalization, or that she was treated for problems associated with her low back shortly after service.  Thus, her testimony is new to the file and helps support the unestablished fact of whether there is a nexus between her current low back disorder and the in-service back injury.  See 38 C.F.R. § 3.303 (pertaining to direct service connection); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (setting forth elements of direct service connection).  For the purpose of determining whether new and material evidence has been submitted, the credibility of the testimony is presumed.  See Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, new and material evidence has been submitted to reopen the claim.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. at 117-118.  


II. Service Connection

The Veteran contends, in pertinent part, that her diagnosed peripheral neuropathy of the bilateral upper extremities was caused by her service-connected diabetes mellitus, type II.  For the following reasons, the Board finds that service connection is warranted. 

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that service connection on a secondary basis entails "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition").  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

The evidence is at least in equipoise as to whether the Veteran's service-connected diabetes caused her peripheral neuropathy of the upper extremities.  Preliminarily, the Veteran has been diagnosed with peripheral neuropathy of the lower extremities associated with diabetes, for which service connection is in effect.  With regard to the upper extremities, a December 2007 VA treatment record shows that electromyography (EMG) and nerve conduction velocity (NCV) testing of the upper extremities revealed, in pertinent part, bilateral ulnar sensory neuropathy.  In an April 2008 private treatment record, D. Leppla, MD, a neurosurgeon treating the Veteran for her cervical spine and low back disorders, stated that the EMG demonstrated peripheral neuropathy "consistent with her diabetes."  Doctor Leppla further stated in an August 2008 private treatment record that the Veteran's loss of use of her upper extremities was due to a combination of her diabetic neuropathy and stenosis of the cervical spine.  This conclusion is highly probative, as it represents the informed opinion of a medical professional specializing in neurological disorders who has treated the Veteran for her upper extremity symptoms, is familiar with her medical history, and who based the conclusion on specific clinical findings, namely the December 2007 EMG. 

A March 2008 VA peripheral nerves examination report, in which the examiner found that the Veteran did not have peripheral neuropathy associated with diabetes, does not outweigh Dr. Leppla's opinion.  In support of this opinion, the examiner stated that there were no objective findings at either upper extremity of sensory loss, and that the rapid progression of quadriparesis and sensory changes were caused by stenosis of the cervical spine and not consistent with peripheral neuropathy.  In this regard, the examiner found that the Veteran only had mild peripheral neuropathy of the lower extremities, which made the onset of peripheral neuropathy at the hands "seem unlikely."  The examiner further noted that the Veteran had excellent control of blood sugars, which made diabetic peripheral neuropathy at the upper extremities unlikely.  Finally, the examiner found that the December 2007 EMG/NCV findings were "not consistent with upper extremity peripheral neuropathy."  With regard to Dr. Leppla's opinion, the examiner stated that he did not provide a rationale as to why he found that the Veteran's loss of use of the upper extremities was in part due to diabetic neuropathy. 

The VA examiner's findings are not consistent with other probative evidence of record.  Most notably, although the examiner found that the December 2007 EMG/NCV was not consistent with upper extremity peripheral neuropathy, the EMG/NCV report itself states that the findings were "consistent with" bilateral ulnar sensory neuropathy, and Dr. Leppla found that the same report evidenced diabetic neuropathy.  Moreover, in support of the opinion, the examiner stated that objective sensory loss of the upper extremities was not found on examination, when the EMG/NCV report and other probative evidence of record shows that the Veteran does have sensory loss of the upper extremities.  Contrary to the VA examiner's statement, Dr. Leppla did provide a rationale in support of his August 2008 opinion, stating in the April 2008 treatment record that the findings in the December 2007 EMG/NCV report were consistent with diabetic peripheral neuropathy.  Thus, for these reasons, the probative value of the VA examiner's opinion is discounted, and it does not carry more weight than Dr. Leppla's opinion.  

Accordingly, the evidence is at least in equipoise as to whether the Veteran has diabetic peripheral neuropathy of the upper extremities in addition to neurological manifestations of her cervical spine disc disease.  Therefore, the benefit-of-the-doubt rule applies, and service connection for peripheral neuropathy is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for peripheral neuropathy of the right upper extremity is granted. 

Entitlement to service connection for peripheral neuropathy of the left upper extremity is granted. 

New and material evidence has been submitted to reopen the service connection claim for a low back disorder; the appeal is granted to this extent only. 


REMAND

The service connection claims for disorders of the cervical spine and low back must be remanded for further development.  

VA examinations and opinions are necessary to make informed decisions on these claims.  With regard to the low back, the Veteran was hospitalized during service for about 18 days for low back pain following a lifting injury in 1974.  She was also treated several years later during service for a low back strain in 1980.  Concerning the cervical spine, the Veteran was treated in August 1983 for a sudden onset of pain in the thoracic spine which also involved limitation of motion of the neck.  She has also argued that her cervical spine disorder is caused or aggravated by malalignment due to her low back disorder.  Accordingly, VA examinations are warranted, as there is at least an indication that the Veteran's current low back and cervical spine disorders are related to service, and the Board lacks the medical expertise to make this determination itself.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).

The Veteran has received treatment at VA since at least January 1985, but there appear to be a few gaps in the records previously obtained.  These records may be relevant to the present claims, and thus appropriate efforts should be made to obtain them.  The AOJ should also take this opportunity to obtain the Veteran's recent outstanding VA treatment records. 

Finally, the AOJ should request the Veteran to identify any records of chiropractic treatment she received shortly after service, as she indicated in her hearing testimony. 

Accordingly, the case is REMANDED for the following actions:

1. Request the Veteran to identify any treatment records associated with chiropractic treatment she received around 1986, according to her hearing testimony.  If the treatment was at a private facility, she should be invited to fill out an authorized release form to enable VA to request these records on her behalf, or to submit the records herself. 
2. Make appropriate efforts to obtain any outstanding VA treatment records for the following dates, and from the following facilities (or as determined by AOJ): 
* October 1985 to September 1990 (Sacramento, Santa Barbara, and/or Reno VAMC's)
* May 1991 to December 1996 (Reno and/or Boise VAMC)
* November 2000 to February 2002 (Salt Lake City and Boise VAMC's)
* June 2005 to June 2006 (Reno and/or Boise VAMC)
* November 2008 forward (Sierra Nevada Health Care System)
All efforts to obtain these records must be documented and associated with the claims file, to include any negative responses received.  The Veteran must also be notified of any failure to obtain such records, the steps taken to obtain them, what further action, if any, will be taken, and that it is ultimately her responsibility to submit the records in question. 

3. Then, schedule the Veteran for a VA examination to assess the likelihood that her low back disorder is related to active service.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After reviewing the file and examining the Veteran, the examiner must render opinions as to whether the Veteran's low back pathology is at least as likely as not (50 percent or greater probability) related to active military service.
In rendering the opinion, the examiner should consider (but need not discuss) the following evidence:
A. During service, the Veteran was hospitalized for seven days in February 1974 due to acute right low back pain radiating into the right upper leg following heavy lifting.  Lumbosacral spine films demonstrated slight scoliosis of the lumbar spine toward the left.  She was diagnosed with an acute lumbosacral spasm.  Two days after she was discharged, she was hospitalized again in early March 1974 for eleven days when she developed recurrent severe spasm in the lumbosacral area.  She made an "excellent recovery" and returned to duty, but continued outpatient physical therapy until early April 1974, when she reported complete relief of symptoms.  A July 1977 examination report states that there were no complications or sequelae (NCNS) following this treatment. 
B. In February 1980, while still on active duty, the Veteran reported acute low back pain that began while sitting and had been present for three hours.  The pain was located at the L4-5 paravertebral muscle.  She had two physical therapy sessions.  After the second session, which occurred two days after the onset of pain, she reported being pain free and wishing to discontinue treatment.  No signs or symptoms were observed on examination.  
C. The service treatment records are otherwise silent for low back problems, and the Veteran's spine was evaluated as normal at separation in July 1984.  She denied recurrent back pain in the July 1984 report of medical history. 
D. Shortly after the Veteran's November 1984 separation from service, she reported a number of symptoms in preparation for a VA general examination in December 1984, but made no mention of back pain.  The January 1985 VA examination report states that the Veteran's musculoskeletal system was normal on examination. 
E. The earliest post-service documentation of back problems is a December 1994 VA bone scan report, which reflects that the Veteran "now" had back pain.  
F. An August 1995 private treatment record shows that the Veteran reported low back pain radiating into the left leg which began suddenly three weeks earlier following a twisting motion to help someone from falling. 
G. The next documentation of back problems are VA treatment records dated in 2002 and 2003 showing that the Veteran reported left hip and left lower extremity pain beginning in December 2001 that was diagnosed as sciatica and found to be a manifestation of lumbar spine pathology.  According to a July 2002 VA treatment record, the Veteran reported that her back pain during active service had "resolved without any problems."  
H. An October 2002 CT scan and November 2002 MRI study of the lumbar spine revealed, in part,  degenerative disc disease, severe spinal stenosis at L4-5 with disc bulging, and nerve root impingement at L5-S1 on the left.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4. In the same examination report, the examiner should also provide opinions as to whether the Veteran's cervical spine pathology is at least as likely as not related to active military service or secondary to her lumbar spine disorder.  
A. Direct service connection: The examiner must address whether the Veteran's current cervical spine pathology is related to a sudden onset of latissimus dorsi pain with some neck limitation that occurred during active service in August 1983 and was diagnosed as an acute muscle spasm.  The pain began in the thoracic spine and spread outward below the scapula.  The Veteran did not report pain in the cervical spine itself, but she could not initially turn her head.  Otherwise, there is no mention of cervical spine problems in the service treatment records, and her spine and neck were evaluated as normal at separation.  The post-service treatment records show that symptoms associated with cervical spine pathology, principally quadriparesis of the upper extremities, developed around 2007.  A December 2007 MRI study of the cervical spine showed disc herniations at several levels, and a December 2007 X-ray study showed spondylosis with disk space narrowing and osteophyte formations. 
B. Secondary service connection: The examiner must provide the following opinions: 
a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine pathology was caused by her low back disorder, to include any associated malalignment.
b. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disorder was aggravated (meaning chronically worsened) by her low back disorder. If so, please state, to the extent possible, the baseline level of severity of the cervical spine disorder before the onset of aggravation. 

The examiner must provide a comprehensive report including complete explanations for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5. Finally, after completing any other development that may be warranted, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


